In an action for a divorce and ancillary relief, the plaintiff wife appeals from so much of an order of the Supreme Court, Rockland County (Weiner, J.), dated April 13, 1995, as failed to award her pendente lite maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is a well settled general rule that the most appropriate remedy for a perceived inequity in a pendente lite order is a prompt trial (see, Mayer v Mayer, 209 AD2d 271; Gianni v Gianni, 172 AD2d 487), and such an order will not be modified on appeal except under compelling circumstances (see, Raniolo v Raniolo, 185 AD2d 974; Suydam v Suydam, 167 AD2d 752). Inasmuch as the trial of the instant divorce action has already commenced and the wife has made no showing of compelling circumstances herein, we decline to depart from the general rule by modifying the Supreme Court’s order. Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.